Herrick, J.. (concurring):
I concur for reversal.
I do -not think the Legislature had power to authorize, the village authorities to -impose either a tax or license fee upon non-residents, to which residents were not also subject.
The fundamental law knows no distinction between residents of different political subdivisions of the State; and-while different laws *471may be enacted for different localities in the State, as their varying* needs may require, yet those laws must not discriminate between persons lawfully within their jurisdiction; for every resident of the State is entitled to the equal protection of equal laws, and is entitled to go to and fro, and buy, sell and labor in any and every part of the State upon the same terms-and conditions, no more, no less, that are imposed upon residents of that particular portion of the State where he chooses to exercise his rights, and any imposition of an additional burden upon him, as a condition of exercising his rights, is depriving him of the equal protection of equal laws, and is contrary to the law of the land.
Judgment of the County Court and of the police justice reversed.